IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           :   No. 121 DB 2020 (No. 76 RST 2020)
                                           :
AMY BETH JONES                             :   Attorney Registration No. 80204
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Allegheny County)


                                      ORDER


PER CURIAM


       AND NOW, this 7th day of October, 2020, the Report and Recommendation of

Disciplinary Board Member dated September 30, 2020, is approved and it is ORDERED

that Amy Beth Jones, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.